DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on September 8, 2021. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-198875, filed on November 30, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the recitation “the processor outputs to the guidance target vehicle guidance information of a route passing through the annular road” is vague and indefinite. The claim is grammatically confusing, and it is unclear how the guidance target vehicle “passes through” the annular road.  Does the guidance target vehicle physically pass through the annular road? Or does the guidance target vehicle pass by (is on the other side of) the annular road? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 11, the recitation “the navigation program causes the processor to output to the guidance target vehicle guidance information of a route passing through the annular road” is vague and indefinite. The claim is grammatically confusing, and it is unclear how the guidance target vehicle “passes through” the annular road.  Does the guidance target vehicle physically pass through the annular road? Or does the guidance target vehicle pass by (is on the other side of) the annular road? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 17, the recitation “the second processor outputs to the guidance target vehicle guidance information of a route passing through the annular road” is vague and indefinite. The claim is grammatically confusing, and it is unclear how the guidance target vehicle “passes through” the annular road.  Does the guidance target vehicle physically pass through the annular road? Or does the guidance target vehicle pass by (is on the other side of) the annular road? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 18, the recitation “wherein the charging area and the annular road are provided underground” is unclear. Specifically, it is unclear to the Examiner how the annular road is provided underground and what is being claimed in light of Applicant’s original disclosure as the specification does not provide any explanation as to what is meant by “wherein the charging area and the annular road are provided underground” or how such annular road is provided underground.
Claim 19 is rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 7, and 12 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 7, and 12 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 7, and 12) recite the limitation of ‘when the guidance target vehicle is unable to travel a charging area that is provided between a first point and a second point and that is for performing charging of an in-vehicle battery’; and ‘when the guidance target vehicle is able to travel the charging area’. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person observing whether the guidance target vehicle is able to travel the charging area or not.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply determining whether the guidance target vehicle is able to travel the charging area or not in his/her mind or by a human using a pen and paper. The mere nominal recitation of a processor (claims 1, 7, and 12) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 7, and 12 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of outputting to the guidance target vehicle guidance information of a first route including the first point and the second point and not including the charging area, outputting to the guidance target vehicle guidance information of a second route including the first point, the charging area, and the second point, and a processor (claims 1, 7, and 12). The outputting steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The processor in claims 1, 7, and 12 merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The processor is recited at a high level of generality and merely automate the determining step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 7, and 12 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 7, and 12 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-6 depend from claim 1, claims 8-11 depend from claim 7, and claims 13-19 depend from claim 12. 
Dependent claims 2-6, 8-11, and 13-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 3, the additional limitations of determining whether there is a vehicle in the charging area based on usage of a charging device provided in the charging area is further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claim 1, 7, and 12 above. As a further example, in claim 4, determining whether there is a vehicle in the charging area based on a captured image of the charging area is further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claim 1, 7, and 12 above.
As such, claims 1-19 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2012/0136574 A1, hereinafter referred to as Kobayashi, in view of Uyeki, US 2012/0109519 A1, hereinafter referred to as Uyeki, respectively.
As to claim 1, Kobayashi teaches a navigation server (see at least FIG. 1, Kobayashi), comprising a processor configured to, output to the guidance target vehicle guidance information of a first route including the first point and the second point and not including the charging area (see at least paragraphs 33-36 regarding the charging station information 251. See also at least paragraphs 65-70 regarding a charging station is not always extracted at S1160. If a charging station is not extracted at S1160, then the route search processing unit 211 in the remote guidance server 20 executes route search from the start point to the end point in the section without passing through a charging station, Kobayashi), and output to the guidance target vehicle guidance information of a second route including the first point, the charging area, and the second point (see at least paragraph 25 regarding a remote guidance server receives an origin, a destination, and a residual quantity in a battery (power quantity) from a mobile (vehicle) which travels using power charged in the battery, generates information of a route passing through charging stations which corresponds to the received residual quantity in the battery (available power quantity) on the basis of charging station information retained by the remote guidance server, and outputs (transmits) the route information to the mobile. See also at least paragraphs 33-36 regarding the charging station information 251, Kobayashi).
Kobayashi teaches items in the charging station information 251 are a charging station ID 2510 which identifies a charging station, a name 2511 of the charging station, latitude 2512 which represents the position of the charging station, longitude 2513, an address 2514, business hours 2515 of the charging station, a charging method 2516 supported by the charging station, and full/vacancy information 2517 which represents the current state of crowdedness of the charging station (a full state or a state in which there is a vacancy) (see at least FIG. 2 and paragraphs 33-36 and 107, Kobayashi), however, Kobayashi does not explicitly teach when a guidance target vehicle is unable to travel a charging area; or when the guidance target vehicle is able to travel the charging area.
However, such matter is taught by Uyeki (see at least paragraphs 23-24 regarding the chargers 204 provide availability and compatibility information to the database 208, such as whether or not the charger 204 is currently being used. See also at least FIGS. 3B-4 and paragraphs 31-33 regarding the system 150 determines an availability rating or value for the charging equipment 204 based in whole or in part on the usage data. In this case, the system 150 identifies each compatible charger 204 as being either currently available (e.g., available "NOW" in the display rendering of FIG. 4 above), available soon (e.g., "SOON" in FIG. 4), or unavailable (e.g., "NO" in FIG. 4)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Uyeki which teaches when a guidance target vehicle is unable to travel a charging area and when the guidance target vehicle is able to travel the charging area with the system of Kobayashi as both systems are directed to a system and method for providing the availability information of the charging station, and one of ordinary skill in the art would have recognized the established utility of when a guidance target vehicle is unable to travel a charging area and when the guidance target vehicle is able to travel the charging area and would have predictably applied it to improve the system of Kobayashi.
As to claim 2, Kobayashi teaches items in the charging station information 251 are a charging station ID 2510 which identifies a charging station, a name 2511 of the charging station, latitude 2512 which represents the position of the charging station, longitude 2513, an address 2514, business hours 2515 of the charging station, a charging method 2516 supported by the charging station, and full/vacancy information 2517 which represents the current state of crowdedness of the charging station (a full state or a state in which there is a vacancy) (see at least FIG. 2 and paragraphs 33-36 and 107, Kobayashi), however, Kobayashi does not explicitly teach wherein the processor determines that the guidance target vehicle is unable to travel the charging area when determining that there is a vehicle in the charging area, and determines that the guidance target vehicle is able to travel the charging area when determining that there is no vehicle in the charging area.
However, such matter is taught by Uyeki (see at least paragraphs 23-24 regarding the chargers 204 provide availability and compatibility information to the database 208, such as whether or not the charger 204 is currently being used. See also at least FIGS. 3B-4 and paragraphs 31-33 regarding the system 150 determines an availability rating or value for the charging equipment 204 based in whole or in part on the usage data. In this case, the system 150 identifies each compatible charger 204 as being either currently available (e.g., available "NOW" in the display rendering of FIG. 4 above), available soon (e.g., "SOON" in FIG. 4), or unavailable (e.g., "NO" in FIG. 4)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Uyeki which teaches determining that the guidance target vehicle is unable to travel the charging area when determining that there is a vehicle in the charging area and determining that the guidance target vehicle is able to travel the charging area when determining that there is no vehicle in the charging area with the system of Kobayashi as both systems are directed to a system and method for providing the availability information of the charging station, and one of ordinary skill in the art would have recognized the established utility of determining that the guidance target vehicle is unable to travel the charging area when determining that there is a vehicle in the charging area and determining that the guidance target vehicle is able to travel the charging area when determining that there is no vehicle in the charging area and would have predictably applied it to improve the system of Kobayashi.
As to claim 3, Kobayashi does not explicitly teach wherein the processor determines whether there is a vehicle in the charging area based on usage of a charging device provided in the charging area.
However, such matter is taught by Uyeki (see at least paragraphs 23-24 regarding the chargers 204 provide availability and compatibility information to the database 208, such as whether or not the charger 204 is currently being used. See also at least FIGS. 3B-4 and paragraphs 31-33 regarding the system 150 determines an availability rating or value for the charging equipment 204 based in whole or in part on the usage data. In this case, the system 150 identifies each compatible charger 204 as being either currently available (e.g., available "NOW" in the display rendering of FIG. 4 above), available soon (e.g., "SOON" in FIG. 4), or unavailable (e.g., "NO" in FIG. 4)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Uyeki which teaches wherein the processor determines whether there is a vehicle in the charging area based on usage of a charging device provided in the charging area with the system of Kobayashi as both systems are directed to a system and method for providing the availability information of the charging station, and one of ordinary skill in the art would have recognized the established utility of determining whether there is a vehicle in the charging area based on usage of a charging device provided in the charging area and would have predictably applied it to improve the system of Kobayashi.
As to claim 6, Kobayashi teaches wherein the processor communicates with the guidance target vehicle via an external communication network (see at least FIG. 1 and paragraph 26-28, Kobayashi).
As to claim 7, Examiner notes claim 7 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 8, Examiner notes claim 8 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 3 and is rejected under the same rational.

Claim(s) 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2012/0136574 A1, hereinafter referred to as Kobayashi, in view of Uyeki, US 2012/0109519 A1, hereinafter referred to as Uyeki, and further in view of JOO, US 2019/0381908 A1, hereinafter referred to as JOO, respectively.
As to claim 4, Kobayashi, as modified by Uyeki, does not explicitly teach wherein the processor determines whether there is a vehicle in the charging area based on a captured image of the charging area.
However, such matter is taught by JOO (see at least paragraphs 30-31 regarding determining, by the controller, whether the vehicle approaches the assigned charger; displaying, by the guide unit, an image indicating an available charging area; determining, by the controller, whether a charging port provided in the vehicle is in the available charging area).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of JOO which teaches determining whether there is a vehicle in the charging area based on a captured image of the charging area with the system of Kobayashi, as modified by Uyeki, as both systems are directed to a system and method for providing the availability information of the charging station, and one of ordinary skill in the art would have recognized the established utility of determining whether there is a vehicle in the charging area based on a captured image of the charging area and would have predictably applied it to improve the system of Kobayashi as modified by Uyeki.
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 4 and is rejected under the same rational.

Claim(s) 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2012/0136574 A1, hereinafter referred to as Kobayashi, in view of Uyeki, US 2012/0109519 A1, hereinafter referred to as Uyeki, and further in view of SONOYAMA, JP H11327644 A, hereinafter referred to as SONOYAMA, respectively.
As to claim 5, Kobayashi, as modified by Uyeki, teaches wherein: 
the processor outputs to the guidance target vehicle guidance information of a route passing through, as the guidance information of the first route (see at least paragraphs 33-36 regarding the charging station information 251. See also at least paragraphs 65-70 regarding a charging station is not always extracted at S1160. If a charging station is not extracted at S1160, then the route search processing unit 211 in the remote guidance server 20 executes route search from the start point to the end point in the section without passing through a charging station, Kobayashi).
Kobayashi, as modified by Uyeki, does not explicitly teach wherein the charging area is provided inside an annular road.
However, such matter is taught by SONOYAMA (see at least paragraph 16 regarding charging stations ST 9, ST 10 are provided inside the annular path via the introduction path 1 b).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SONOYAMA which teaches wherein the charging area is provided inside an annular road with the system of Kobayashi, as modified by Uyeki, as both systems are directed to a system and method for providing an information of the charging station, and one of ordinary skill in the art would have recognized the established utility of having wherein the charging area is provided inside an annular road and would have predictably applied it to improve the system of Kobayashi as modified by Uyeki.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 5 and is rejected under the same rational.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2012/0136574 A1, hereinafter referred to as Kobayashi, in view of Uyeki, US 2012/0109519 A1, hereinafter referred to as Uyeki, and further in view of WU et al., CN 108859796 A, hereinafter referred to as WU, respectively.
As to claim 15, Kobayashi, as modified by Uyeki, does not explicitly teach wherein the charging device performs charging of the in-vehicle battery in a non-contact charging mode.
However, such matter is taught by WU (see at least FIG. 5 and paragraphs 82-90 regarding after the transmitting unit 201 of the wireless charging pile 200 establishes a communication connection with the receiving unit 301 and obtains relevant information from each other, the two parties establish a prepairing relationship. Further, after a pairing relationship is established between the wireless charging pile 200 and the vehicle 300, the wireless charging pile 200 can charge the vehicle 300).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WU which teaches performing charging of the in-vehicle battery in a non-contact charging mode with the system of Kobayashi, as modified by Uyeki, as both systems are directed to a system and method for providing an information of the charging station, and one of ordinary skill in the art would have recognized the established utility of performing charging of the in-vehicle battery in a non-contact charging mode and would have predictably applied it to improve the system of Kobayashi as modified by Uyeki.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2012/0136574 A1, hereinafter referred to as Kobayashi, in view of Uyeki, US 2012/0109519 A1, hereinafter referred to as Uyeki and in view of SONOYAMA, JP H11327644 A, hereinafter referred to as SONOYAMA, and further in view of WU et al., CN 108859796 A, hereinafter referred to as WU, respectively.
As to claim 18, Kobayashi, as modified by Uyeki and SONOYAMA, does not explicitly teach wherein the charging area and the annular road are provided underground.
However, such matter is taught by WU (see at least FIG. 5 and paragraphs 82-90 regarding the wireless charging pile is buried under the ground, including the transmitting coil of wireless energy, the transmitting unit, controller and circuit of wireless communication, etc).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WU which teaches wherein the charging area and the annular road are provided underground with the system of Kobayashi, as modified by Uyeki and SONOYAMA, as both systems are directed to a system and method for providing an information of the charging station, and one of ordinary skill in the art would have recognized the established utility of having wherein the charging area and the annular road are provided underground and would have predictably applied it to improve the system of Kobayashi as modified by Uyeki and SONOYAMA.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2012/0136574 A1, hereinafter referred to as Kobayashi, in view of Uyeki, US 2012/0109519 A1, hereinafter referred to as Uyeki and in view of SONOYAMA, JP H11327644 A, hereinafter referred to as SONOYAMA and in view of WU et al., CN 108859796 A, hereinafter referred to as WU, and further in view of HAYASHI, US 2014/0172196 A1, hereinafter referred to as HAYASHI, respectively.
As to claim 19, Kobayashi, as modified by Uyeki, SONOYAMA, and WU, does not explicitly teach wherein the charging area also serves as a waiting area for a vehicle.
However, such matter is taught by HAYASHI (see at least paragraph 10 regarding the charging equipment is locally provided in the charging area, and is used as a charging space and a waiting space for the transportation vehicles).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of HAYASHI which teaches wherein the charging area also serves as a waiting area for a vehicle with the system of Kobayashi, as modified by Uyeki, SONOYAMA, and WU, as both systems are directed to a system and method for providing an information of the charging station, and one of ordinary skill in the art would have recognized the established utility of having wherein the charging area also serves as a waiting area for a vehicle and would have predictably applied it to improve the system of Kobayashi as modified by Uyeki, SONOYAMA, and WU.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2012/0136574 A1, hereinafter referred to as Kobayashi, in view of Uyeki, US 2012/0109519 A1, hereinafter referred to as Uyeki, and further in view of DeLuca et al., US 2020/0217679 A1, hereinafter referred to as DeLuca, respectively.
As to claim 20, Kobayashi, as modified by Uyeki,  teaches generates information of a route passing through charging stations which corresponds to the received residual quantity in the battery (available power quantity) on the basis of charging station information retained by the remote guidance server, and outputs (transmits) the route information to the mobile (see at least paragraph 25, Kobayashi), and a charging station is not always extracted at S1160. If a charging station is not extracted at S1160, then the route search processing unit 211 in the remote guidance server 20 executes route search from the start point to the end point in the section without passing through a charging station (see at least paragraphs 65-70, Kobayashi), however, Kobayashi, as modified by Uyeki, does not explicitly teach wherein the first processor causes the guidance target vehicle to autonomously travel based on the guidance information.
However, such matter is taught by DeLuca (see at least Abstract and paragraphs 44-47 regarding the system for providing directional guidance for an electric vehicle 100 may be connected to a self-driving or autonomous vehicle system such that the system is capable of sensing its environment and moving or driving along the selected route with little or no user input).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of DeLuca which teaches wherein the first processor causes the guidance target vehicle to autonomously travel based on the guidance information with the system of Kobayashi, as modified by Uyeki, as both systems are directed to a system and method for providing the availability information of the charging station, and one of ordinary skill in the art would have recognized the established utility of causing the guidance target vehicle to autonomously travel based on the guidance information and would have predictably applied it to improve the system of Kobayashi as modified by Uyeki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MIURA (JP 2007148590 A) regarding a system and method for notifying information on charging stations that can be used for an electric vehicle, and in particular, based on the type, position, and remaining fuel capacity of the electric vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666